February 24, 2006


Mr. Bruce Edwin Ramage
Martin Disiere Jefferson & Wisdom, L.L.P.
808 Travis, Suite 1800
Houston, TX 77002

Honorable Elizabeth Ray
Judge, 165th District Court
Harris County
301 Fannin, Third Floor
Houston, TX 77002
Mr. Michael A Hirsch
1301 McKinney, Ste. 2910
Houston, TX 77010

RE:   Case Number:  06-0085
      Court of Appeals Number:  14-05-01082-CV
      Trial Court Number:  2004-23337

Style:      IN RE  FARMERS INSURANCE EXCHANGE

Dear Counsel:

      Today the Supreme Court of Texas granted the  Joint  Motion  to  Abate
Mandamus Proceeding and issued the enclosed abatement order  in  the  above-
referenced case.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |